DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  The claims are respective dependents of cancelled claims 2 and 12.  It is believed the applicant merely errored in failing to amend the preambles of claims 3 and 13 to show respective dependencies on independent parent claims 1 and 11.  Due to the examiner’s belief that this was a typographical error, only an objection to the claims has been carried out.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-11, 13-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-16 and 18-20 of U.S. Patent No. 10785761 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the US Patent:
Claims 1, 3-6, 8-11, 13-16 and 18-20 of the US Patent respectively anticipated by claims 1-6, 8-16 and 18-20 of the US Patent as follows:
Claim 1 of the present application is anticipated by claims 1-2 of the US Patent.
Claim 3 of the present application is anticipated by claim 3 of the US Patent.
Claim 4 of the present application is anticipated by claim 4 of the US Patent.
Claim 5 of the present application is anticipated by claim 5 of the US Patent.
Claim 6 of the present application is anticipated by claim 6 of the US Patent.
Claim 8 of the present application is anticipated by claim 8 of the US Patent.
Claim 9 of the present application is anticipated by claim 9 of the US Patent.
Claim 10 of the present application is anticipated by claim 10 of the US Patent.
Claim 11 of the present application is anticipated by claims 11-12 of the US Patent.
Claim 13 of the present application is anticipated by claim 13 of the US Patent.
Claim 14 of the present application is anticipated by claim 14 of the US Patent.
Claim 15 of the present application is anticipated by claim 15 of the US Patent.
Claim 16 of the present application is anticipated by claim 16 of the US Patent.
Claim 18 of the present application is anticipated by claim 18 of the US Patent.
Claim 19 of the present application is anticipated by claim 19 of the US Patent.
Claim 20 of the present application is anticipated by claim 20 of the US Patent.

Claims 1, 3-6, 8-11, 13-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-16 and 18-20 of U.S. Patent No. 10178661 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the US Patent:
Claims 1, 3-6, 8-11, 13-16 and 18-20 of the US Patent respectively anticipated by claims 1-6, 8-16 and 18-20 of the US Patent as follows:
Claim 1 of the present application is anticipated by claims 1-2 of the US Patent.
Claim 3 of the present application is anticipated by claim 3 of the US Patent.
Claim 4 of the present application is anticipated by claim 4 of the US Patent.
Claim 5 of the present application is anticipated by claim 5 of the US Patent.
Claim 6 of the present application is anticipated by claim 6 of the US Patent.
Claim 8 of the present application is anticipated by claim 8 of the US Patent.
Claim 9 of the present application is anticipated by claim 9 of the US Patent.
Claim 10 of the present application is anticipated by claim 10 of the US Patent.
Claim 11 of the present application is anticipated by claims 11-12 of the US Patent.
Claim 13 of the present application is anticipated by claim 13 of the US Patent.
Claim 14 of the present application is anticipated by claim 14 of the US Patent.
Claim 15 of the present application is anticipated by claim 15 of the US Patent.
Claim 16 of the present application is anticipated by claim 16 of the US Patent.
Claim 18 of the present application is anticipated by claim 18 of the US Patent.
Claim 19 of the present application is anticipated by claim 19 of the US Patent.
Claim 20 of the present application is anticipated by claim 20 of the US Patent.
Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art Park et al. (US Publication 2015/0207600 A1) teaches, if a DM-RS antenna port used for a user equipment to demodulate a downlink data channel is Quasi co-located (QCL) with a CRS antenna port of a serving cell, the user equipment applies large-scale properties of a radio channel estimated via a CRS antenna port of the user equipment as it is in case of estimating a channel via the DM-RS antenna port. By doing so, it is able to enhance reception performance of a DMRS-based downlink data channel (see paragraph 109).
Response to Arguments
Applicant’s arguments, with respect to the Park reference (US Publication 2015/0180625 A1) , filed 6/3/2022, have been fully considered and are persuasive.  The rejection under 35 USC 102 has been withdrawn. 
With respect to the double patenting rejection, the applicant states in the remarks filed on 6/3/2022, that the relevant terminal disclaimers have been filed.  However, no terminal disclaimers have been filed with the response dated 6/3/2022.  Therefore, the outstanding double patenting rejection still stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/           Primary Examiner, Art Unit 2466